DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 03/01/2019.
2.	The instant application is a national stage entry of PCT/EP2017/064634 , International Filing Date: 06/14/2017, claims foreign priority to 102016007270.9, filed 06/15/2016.

Claim status
3.	In the claim listing of 03/01/19 claims 1, 3, 6-7, 15, 23, 71, 73, 75-76, 82, 84, 105-109 and 113-119 are pending in this application and are under prosecution. Claims 1, 3, 6-7, 15, 23, 71, 73, 7-5-76, 84, 105-109 are amended. New claims 113-115 are added. Claims 2, 4-5, 8-14, 16-22, 24-70, 72, 74, 77-81, 83, 85-104 and 110-112 are canceled. The amendments have been reviewed and entered.

Election/Restrictions 
REQUIREMENT FOR UNITY OF INVENTION

4.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475I.
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475I.
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3, 6-7, 15, 23, 71, 73, 75-76 and 113-115 are drawn to a method for the detection of a target structure.
Group II claims 82, 84 and 105-109 are drawn to a 3D nanostructure.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of Group II invention (i.e., the 3D nanostructure), this technical feature is not a special technical feature as it does not make a contribution over the prior art of Shih et al (WO 2015/070080, published May. 14, 2015) for the following reasons.
Claim interpretation: Instant claim 82 is drawn to a product, which require a 3D DNA nanostructure having an attached fluorescence dye molecule. The recitation of the shape of the 3D DNA nanostructure prevents that when approaching a second 3D DNA nanostructure and the fluorescence dye molecules of the two 3D DNA nanostructures interact significantly is the intended use limitation because instant claim 82 as recited merely require “a 3D DNA nanostructure” having an attached dye molecule.


As discussed above since Shih teaches the 3D DNA nanostructure having an attached fluorescence dye molecule the 3D nanostructure of group II invention is not a special technical feature as it does not make a contribution over prior art. Therefore, the technical feature linking the inventions of groups l and II do not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art of Shih.
Also, during the prosecution of the parent PCT/EP2017/064634 the examiner has also determined that the subject matter of claim 82 is not novel over 5 different arts (International search report cited in the IDS) for the reasons discussed therein.
Notice of Possible Rejoinder

5.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include an election of invention to be examined even though the requirement is traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/           Primary Examiner, Art Unit 1634